ORDER
PER CURIAM.
Employer, Thomas Industrial Coatings, and Insurer, St. Paul Fire and Marine *925Insurance Company, appeal the Labor and Industrial Relations Commission’s temporary or partial award received by Employee, John Bowman.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detañed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).